DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/9/2021 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claims 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, and 10-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sako et al (US 2014/0112534), in view of Sharma et al (US 7826644) and further in view of Mckenzie et al (US 2017/0206697). 
For claim 1, Sako et al teach a method comprising: 
accessing a video comprising a plurality of frames that comprise one or more faces (e.g. figures 2-8, paragraph 29, “a video camera”); 
providing a plurality of stickers comprising alternate face graphics for the one or more faces (e.g. paragraphs 53, 57, figure 5, natural face images 34); 
receiving, via a user interface of a user device, user selection of one of the stickers and a selected face of the one or more faces (e.g. paragraphs 69-70, 72, “the face image replacement unit 18 extracts a natural face image from the natural face image DB 13 according to the human attributes selected by the user”); 
accessing a plurality of face frame sequences of the video, wherein each face frame sequence is a sequence of frames of the video comprising the selected face of the one or more faces (e.g. paragraphs 69-70,72,  “the face image replacement unit 18 extracts a natural face image from the natural face image DB 13 according to the human attributes selected by the user”). 
replacing the selected face with the selected sticker (e.g. figure 5, face iamge region 32 is replaced by natural face image 34) and 
animating the selected sticker of face frame (e.g. figure 5, face iamge region 32 is replaced by natural face image 34) sequences by at least one of  manipulating a size of the selected sticker (paragraphs 46).
Sako et al do not further specify:
in each face frame of the plurality of face frame sequences; and 
animating the selected sticker in the each face frame of the plurality of face frame sequences.
using an animation file as the selected sticker
	Sharma et al teaches:
replacing the selected face with the selected sticker in each face frame of the plurality of face frame sequences; and animating the selected sticker in the each face frame of the plurality of face frame sequences (e.g. abstract, figure 8A face 950 is replaced by face 360, column 2, line 64-column 3, line 7: “facial images of people captured automatically from a sequence of images into a live video…”). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of sharma et al into the teaching of Sako et al to allow user to actively participate into the movie content (e.g. sharma et al, column 2, lines 32-60) to improve user’s entertainment from the video content. 
Sako et al and Sharma et al do not further specify using an animation file as the selected sticker. Mckenzie et al teach using an animation file as the selected sticker (e.g. paragraph 105: “…provide the actual animation frame image file to the GUI generator…”, 163: “…if the selected sticker set includes a representation of a face…”). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Mckenzie et al into the teaching of Sako et al and Sharma et al to allow user to create customized animated stickers that can be saved and/or sent to others, without needing any animation expertise on the part 
	Claims 10 and 16 are rejected for the same reasons as discussed in claim 1 above, wherein paragraph 9 of Sako et al disclose non-transitory computer-readable medium having a program stored therein to cause a computer to operate the above discussed functions. 
	For claims 2, 11 and 17, Sako et al teach accessing the plurality of face frame sequences comprises receiving the plurality of face frame sequences from a server device (e.g. paragraphs 50, 54).
	Claims 3, 12 and 18 are rejected for the same reasons as discussed in claim 1 above, wherein Sharma et al teach, see abstract, figure 8A face 950 is replaced by face 360, column 2, line 64-column 3, line 7: “facial images of people captured automatically from a sequence of images into a live video…”. 
	Claims 4, 13 and 19 are rejected for the same reasons as discussed in claim 1 above, wherein Sako et al also disclose receiving user selection of a frame in at least one of the plurality of face frame sequences (e.g. paragraph 62, the server 1 receives selection of a single or a plurality of specific face images by a user”), wherein the selected frame is the first frame in a combined face frame sequence comprising a merger of selected face frame sequences of the plurality of face frame sequences (e.g. paragraph 62, the server 1 receives selection of a single or a plurality of specific face images by a user”, Sharma et al also teach, see column 2, line 64-column 3, line 7: “facial images of people captured automatically from a sequence of images into a live video…”).

	Claims 6 and 15 are rejected for the same reasons as discussed in claim 1 above, wherein Sado et al teach figure 5, face image region 32 is replaced by natural face image 34; paragraphs 69-70,72,  “the face image replacement unit 18 extracts a natural face image from the natural face image DB 13 according to the human attributes selected by the user”. 
	Claims 7-8 are rejected for the same reasons as discussed in claim 6 above. 
	For claim 21, Sako et al teach manipulating a size of the selected sticker in face frame (paragraphs 46).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sako et al (US 2014/0112534), Sharma et al (US 7826644), and Mckenzie et al(US 2017/02066697), as applied to claims 1-8, and 10-21 above, and further in view of Campbell et al (US 2016/0005435). 
For claim 9, Sako et al and Sharma et al do not further disclose providing a plurality of audio tracks; receiving selection of one of the audio tracks; and sending, to a server device, a request to overlay the selected audio track on the combined face frame sequence; Campbell et al teach providing a plurality of audio tracks; receiving selection 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAQUAN ZHAO whose telephone number is (571)270-1119 or email daquan.zhao1@uspto.gov.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran Thai Q, can be reached on (571)272-7382.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/DAQUAN ZHAO/Primary Examiner, Art Unit 2484